Citation Nr: 0941377	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right hip. 

2.  Entitlement to service connection for a skin disorder, 
claimed as dry skin of the face.

3.  Entitlement to service connection for bilateral knee 
pain. 

4.  Entitlement to service connection for a left elbow 
disorder.  

5.  Entitlement to service connection for a jaw disorder.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In an August 2007 substantive appeal, the Veteran requested a 
hearing before the Board sitting in Germany.  A hearing 
before the Board may be held in Washington, D.C. or at a 
Department of Veterans Affairs (Department) facility having 
adequate physical resources and personnel for support such 
hearings.  38 C.F.R. § 20.705 (2009).  In correspondence in 
September 2007, the RO notified the Veteran that the 
Department does not have facilities for hearings outside the 
continental United States.  Although the Board does conduct 
hearings at some VA overseas facilities, the Board does not 
have the capability to conduct hearings in Europe.  The RO 
provided instructions on alternative methods to present 
additional statements and evidence.  In correspondence in 
June 2009, the RO scheduled the Veteran for a hearing before 
the Board sitting at the RO.  The Veteran did not appear as 
scheduled in September 2009.  Therefore, the Veteran's 
request for a hearing before the Board is considered 
withdrawn.  38 C.F.R. § 20.704 (d) (2009).  

The issues of service connection for bilateral knee, left 
elbow, and jaw disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right hip 
is confirmed by X-ray and is manifested by discomfort on 
extended sitting and some limitation of flexion, abduction, 
adduction, and rotation.  

2.  The Veteran currently experiences a skin disorder of the 
face, variously diagnosed as facial telangiectasias, 
condyloma acuminatum, and seborrheic keratosis, that first 
manifested in service with continuity of symptoms in service 
and continued symptoms after service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not 
greater, have been met for the entire period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 
5251-53 (2009).  

2.  The criteria for service connection for a facial skin 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the case of the claim for the right hip, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the case of the claim for service connection for a facial 
skin disorder, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist regarding this claim, such 
error was harmless and will not be further discussed.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Air Force as a tactical 
forward air controller including service in Southwest Asia.  
He retired after 23 years of service as a Master Sergeant.  
Service personnel records showed that he was qualified and 
participated in many parachute jumps.  He contends that his 
right hip disorder is more severe than is contemplated by a 
noncompensable rating.  He contends that his facial skin 
disorder first manifested in service.  

Right Hip

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999), Hart v. Mansfield, 
21 Vet. App.  505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion. When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, a 30 percent rating if 
limited to 20 degrees, and a 40 percent rating if limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.  Limitation of rotation of the 
thigh with an inability to toe-out more than 15 degrees on 
the affected leg warrants a 10 percent rating.  A 10 percent 
rating is also assigned for limitation of adduction of the 
thigh with an inability to cross legs.  A 20 percent rating 
is warranted for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
code 5253.  The normal range of motion for VA purposes is 125 
degrees hip flexion and 45 degrees abduction. 38 C.F.R. § 
4.71, Plate II (2009).

The Veteran initially submitted a claim for service 
connection for residuals of a torn muscle of the right upper 
leg.  However, as the record does not show a current muscle 
disorder, diagnostic codes relevant to muscle injury or 
disorders are not applicable.  

Service treatment records showed that the Veteran sought 
treatment in September 1992 ten days after a parachute jump 
when he sustained an injury to his right hip.  A military 
physician noted a large fluid-filled mass in the 
subtrochanter region of the right thigh.  The mass was not 
tender, and hip function was normal.  X-rays showed 
degenerative joint disease but no fracture, dislocation, or 
boney abnormality.  Clinicians aspirated fluid from the 
hematoma at that time and again in October 1992 when the 
examiner noted that the hematoma was resolving.  No symptoms 
of a right hip disorder were reported by the Veteran or noted 
by examiners on seven physical examinations from March 1997 
to July 2005.  The Veteran remained qualified for full duty.  

In September 2005, the Veteran underwent a pre-retirement VA 
physical examination.  The examining physician noted a review 
of the medical treatment file and noted the 1992 treatment 
for a right hip bruise after a parachute jump.  The physician 
noted the Veteran's reports of mild discomfort when carrying 
a thick wallet while driving an automobile and after 
prolonged sitting.  The Veteran reported that he was able to 
perform all daily activities and full military physical 
fitness training including a mile and one-half run and thirty 
minutes of cycling.  The physician noted mild induration of 
the right upper lateral thigh near the greater trochanter.  
The physician noted a normal gait and a full range of motion 
of the right hip.  However, goniometer measurements obtained 
in July 2005 showed active and passive range of motion 
respectively as follows: 100 and 125 degrees flexion, 
18 and 20 degrees extension; 36 and 40 degrees abduction, 20 
and 22 degrees adduction, 20 and 27 degrees external 
rotation; and 35 and 37 degrees internal rotation.  Range of 
motion in all directions was slightly less on repetition.  
The physician attached the goniometer record to his report 
and noted that the range of motion was normal for the 
Veteran's body type and muscle mass.  The physician did not 
obtain concurrent X-rays.  

In an October 2006 notice of disagreement and in an August 
2007 substantive appeal, the Veteran noted that the symptoms 
of his hip disorder were progressively getting worse with 
popping sounds and an inability to sit for long periods of 
time. He did not report any decreased range of motion or 
mobility.  He also contended that the September 2005 
examination was not thorough because it was limited and 
brief.  

The Board concludes that an initial rating of 10 percent for 
degenerative joint disease of the right hip is warranted for 
the entire period covered by this appeal.  An X-ray in 
service in 1992 showed indications of degenerative joint 
disease of the right hip.  In September 2005, the Veteran 
reported right hip discomfort on extended sitting but he was 
able to perform all daily activities including physical 
training.  Although a physician evaluated range of motion 
measurements as normal, the measurements showed a slightly 
less than normal range of flexion and abduction for VA 
purposes.  The limitation of motion is not compensable.  
However, as there is X-ray evidence of degenerative disease, 
discomfort, and some limitation of motion, and resolving all 
doubt in favor of the Veteran, a 10 percent rating under 
Diagnostic Code 5003 is warranted.  A higher rating is not 
warranted because the range of right hip motion, including 
that shown on repetition, is not limited to 45 degrees 
flexion, 5 degrees extension, rotation with an inability to 
toe-out more than 15 degrees, or adduction of the thigh with 
an inability to cross legs.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2009).  The Veteran has not presented 
any evidence that his particular service-connected right hip 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
There is no evidence of any interference with employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board considered whether an additional examination was 
required because the July 2005 examination was inadequate or 
because the Veteran subsequently reported in 2006 and 2007 
that his hip symptoms had become more severe.  The duty to 
assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination because there is not sufficient medical evidence 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Here, the physician who performed the September 2005 VA 
examination noted a review of the medical records including 
treatment in 1992, noted 60 minutes of "face to face floor 
time," provided eight pages of examination observations and 
diagnoses, and referred to earlier range of motion 
measurements.  Although the physician did not obtain new X-
rays, the service treatment records showed imaging and 
diagnosis of degenerative joint disease, and the physician 
acknowledged the Veteran's reports of discomfort on extended 
sitting.  The Board concludes that the September 2005 VA 
examination was adequate, and that all the evidence of record 
substantiates a rating of 10 percent under Diagnostic Code 
5003.   In 2006 and 2007 the Veteran described his worsening 
symptoms as popping sounds after sitting and an inability to 
sit for long periods of time.  He did not indicate that he 
experienced any additional functional limitations.  As the 
symptoms described in 2006 and 2007 are substantially the 
same as he reported in 2005, the Board concludes that there 
is insufficient evidence of more severe symptoms to warrant a 
new examination.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Facial Skin Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In a June 2005 claim, the Veteran noted that he experienced 
dry skin on his face after returning from service in 
Southwest Asia in April 2003.  Physical examinations in July 
2003 and May 2004 are silent for any facial skin disorders.  
However, in a medical history questionnaire obtained for a 
March 2005 physical examination, the Veteran noted that a 
skin rash on his face was getting larger.  The examiner did 
not comment on the report and noted no skin abnormalities.  
The Veteran deployed again to Southwest Asia in May 2005 but 
returned one month later pending his retirement.  In a June 
2005 post-deployment questionnaire and in a July 2005 
physical examination, the Veteran again noted the presence of 
a facial skin rash.  The same month a military outpatient 
clinician noted an itchy atypical unresolving rash on the 
upper mid right facial cheek.  The clinician diagnosed 
numerous facial telangiectasias, a disorder involving 
permanent dilation of preexisting blood vessels creating 
small focal red lesions.  See Dorland's Illustrated Medical 
Dictionary, 1664, 28th Ed. (1994).  A skin biopsy was 
performed, and a military physician in August 2005 diagnosed 
condyloma acuminatum, an infectious lesion caused by the 
human papilloma virus.  Id. at 367.  The Veteran underwent 
cryosurgery of 14 lesions and was prescribed medication. 
  
In September 2005, a VA examiner noted a history of skin 
lesions in sun-exposed areas of the head and neck with one 
lesion removed and diagnosed as seborrheic keratosis, a 
benign, noninvasive skin tumor.  Dorland's at 880.  On 
examination, the physician noted mild actinic changes 
consistent with chronic sun exposure in a light complexioned 
individual but no alarming lesions. 

After retirement in October 2006, a physician at a military 
outpatient clinic noted a history of a skin rash that 
persisted on the left temple and that had been treated as 
seborrheic keratosis in the past.  The physician noted a 
small palpable patch on the left temple, though not visible 
and very small.  Nevertheless, the physician diagnosed 
actinic keratosis.  No immediate treatment was required, but 
the physician advised the Veteran to watch for changes.  In 
an October 2006 notice of disagreement and in an August 2007 
substantive appeal, the Veteran noted that the symptoms of 
his facial skin disorder were still present.  There is no 
evidence of subsequent examination or treatment of record.  

The Board concludes that service connection for a skin 
disorder of the face, variously diagnosed as facial 
telangiectasias, condyloma acuminatum, and seborrheic 
keratosis, is warranted.  Although the examination on 
retirement from service and 13 months after service showed 
very mild or small lesions, there is lay and medical evidence 
that a skin disorder first manifested in service with a 
continuity of symptoms in service and continued symptoms and 
diagnoses after service.  The Veteran is competent to report 
on his observed skin symptoms, and the Board concludes that 
his statements in 2006 and 2007 of continued dry facial skin 
are credible.  Resolving all doubt regarding the existence of 
a current disability in favor of the Veteran, the Board 
concludes that a skin disorder was diagnosed in and after 
service with a continuity of symptoms even though the related 
symptoms were evaluated as small or mild.  Therefore, service 
connection is warranted.  


ORDER

An initial rating of 10 percent, but not greater, for 
degenerative joint disease of the right hip is granted for 
the entire period covered by this appeal, subject to the 
legal criteria governing the payment of monetary benefits.

Service connection for seborrheic keratosis of the face is 
granted.  






REMAND

Service personnel records and the Veteran's June 2005 claim 
showed that he served in the Southwest Asia Theater of 
Operations on at least two occasions in 2003 and 2005.  
However, complete personnel records are not of record.  
Additional personnel records are need to determined the 
number and dates of all such deployments.  Service treatment 
records showed that the Veteran reported experiencing joint 
pain in the knees, elbows, and jaw since returning from these 
deployments.  In November 2005, the RO denied service 
connection for disorders of the bilateral knees, left elbow, 
and jaw because a September 2005 VA pre-retirement physical 
examination noted no chronic knee, elbow, or jaw 
disabilities.  However, the examining physician did not 
comment on whether any of the Veteran's symptoms were 
representative of a qualifying disability including 
manifestations of an undiagnosed illness as a result of 
service in Southwest Asia.  See 38 C.F.R. § 3.317 (2009). 

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Service treatment records showed that the Veteran sought 
examination in March 2004 for bilateral elbow pain and 
occasional locking of the left elbow.  In April 2004, an 
examiner addressed only the right elbow, noting that an X-ray 
was normal.  The examiner diagnosed epicondylitis of the 
elbow and prescribed medication and physical therapy.  The 
Veteran reported painful elbows and locking on the left in 
medical history questionnaires in May 2004, March 2005, and 
July 2005.  However, examiners did not comment on the reports 
and noted no upper extremity abnormalities.  In a September 
2005 VA pre-retirement examination, a physician noted the 
Veteran's reports of continued intermittent locking of his 
left elbow when picking up heavy objects.  Flexion 
measurements of both elbows were within two to five degrees 
of the normal 145 degrees with full extension.  The physician 
noted that an X-ray of the left elbow was normal.  However, 
he attached an X-ray study of the right elbow.  The claim on 
appeal is for a disorder of the left elbow and no imaging 
studies of the left elbow have been obtained during or after 
service.  

Service outpatient treatment records are silent for any 
symptoms or diagnoses of a bilateral knee disorder.  However, 
starting in March 2002, the Veteran reported on five medical 
history questionnaires that he experienced pain in one or 
both knees during exercise.  One examiner in March 2002 noted 
that the Veteran had been diagnosed and treated for 
chonromalacia patella.  In a September 2005 VA pre-retirement 
examination, a physician noted the Veteran's reports of a 
gradual onset of bilateral knee pain with mild discomfort 
when climbing stairs and that he used self-prescribed knee 
supports.  The physician also noted that the Veteran was able 
to run one and one-half miles.  The physician noted that a 
right knee X-ray was normal; however, he attached an X-ray 
report of the left knee that showed no degenerative changes.  
The physician diagnosed retropatellar pain syndrome.  It is 
not clear whether this syndrome is chronic disorder or, 
alternatively, is a medical term encompassing manifestations 
of joint pain that may constitute an undiagnosed multisymptom 
illness.  

In August 2005, the Veteran sought evaluation of symptoms of 
popping, clicking, locking, and pain of the temporomandibular 
joint (TMJ).  A dental examiner noted that the symptoms did 
not seem acute or chronic and diagnosed episodic jaw 
soreness.  In a September 2005 VA pre-retirement examination, 
a physician noted the same symptoms including joint 
crepitation and concurred in the same diagnosis.  The 
physician did not address whether the symptoms were 
manifestations of a qualifying disability including an 
undiagnosed illness as a result of service in Southwest Asia.  
After retirement, in August 2007, a dental examiner at a 
military clinic noted the Veteran's reports of continued 
popping, clicking, and cracking of the TMJ and that the 
symptoms had a complicated etiology.  The examiner offered to 
provide a temporary appliance but referred the Veteran for 
further examination by a civilian clinician.  No other 
examination reports are of record.  
 
The Board concludes that additional medical examinations are 
necessary to provide more detailed assessments including X-
ray evaluations for arthritis of all claimed joints.  
Further, an additional evaluation is necessary to determine 
if the joint symptoms are possible manifestations of 
qualifying disabilities including multisymptom undiagnosed 
illness a result of service in Southwest Asia.  38 C.F.R. 
§ 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Research Center the Veteran's 
service personnel records to determine 
the dates of all deployments to Southwest 
Asia.  Associate any records received 
with the claims file.  

2.  Then, schedule the Veteran for a VA 
examination(s) of the knees, left elbow, 
and jaw.  Request that the examiner(s) 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner(s) 
provide an evaluation of the Veteran's 
bilateral knee, left elbow, and jaw 
symptoms including all necessary imaging 
studies.  Request that the examiner(s) 
provide an opinion whether any chronic 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to treatment in service or are 
manifestations of an undiagnosed illness 
related to service in Southwest Asia.  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


